Citation Nr: 1124903	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disorder, to include the question of whether the reduction from 20 percent to zero percent as of May 1, 2010 was proper.

2.  Entitlement to a 10 percent disability evaluation for multiple service-connected disabilities under 38 C.F.R. § 3.324 (2010).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1992, from May 1997 to September 1997, and from January 2003 to June 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Waco, Texas that reduced the 20 percent disability rating for bilateral hearing loss disability to zero percent disabling, effective from May 1, 2010.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under 38 C.F.R. § 19.29 (2010), a Statement of the Case must contain a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement, a summary of the applicable laws and regulations with appropriate citations, a discussion of how such laws and regulations affect the determination, a determination on each issue, and the reasons for each determination with respect to the disagreement expressed.

In this case, the record reflects that the Veteran received a 20 percent disability rating for bilateral hearing loss for 16 years and requires consideration of 38 C.F.R. § 3.344(a) (2010), governing rating reductions.  The Board observes that while the appeal has primarily been characterized as a claim for an increased rating, it is clear from the appellant's prior statements in the record and his February 2010 Notice of Disagreement that the appeal encompasses the propriety of the reduction effectuated by the January 2010 rating decision as well.  To that extent, however, the April 2010 Statement of the Case is inadequate, as the provisions of 38 C.F.R. § 3.344 were not included.  This constitutes a procedural defect requiring remand under 38 C.F.R. § 19.9 (2010).

As the determination of this issue could affect the determination of the 38 C.F.R. § 3.324 issue, that claim is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for a higher rating for a bilateral hearing loss disability, with consideration of the propriety of the January 2010 reduction.  If this determination remains less than fully favorable, furnish a Supplemental Statement of the Case addressing both issues on appeal.  This issuance must include the provisions of 38 C.F.R. § 3.344, and the Veteran must be allowed an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


